Citation Nr: 1042580	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-37 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral hallux 
valgus with calluses and hammertoes, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of a left 
clavicle fracture, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to October 27, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1972.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania, which denied increased ratings for the Veteran's 
foot disabilities and residuals of a left clavicle fracture, 
denied entitlement to a TDIU; and also denied entitlement to 
service connection for posttraumatic stress disorder (PTSD).

In February 2008, the Board granted service connection for PTSD, 
and remanded the remaining issues.  In May 2008, the Appeals 
Management Center (AMC) issued a decision implementing the Boards 
grant.  It established October 26, 2004 as the effective date for 
service connection with an initial evaluation of 30 percent 
effective that date.

In a June 2009 rating decision, the AMC granted a TDIU, effective 
October 27, 2008.  Because the claim had been pending prior to 
that date, this decision was not a full grant of the benefit 
sought on appeal.

The issue of entitlement to a TDIU prior to October 26, 2004 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hallux valgus is 
manifested by a history of calluses prior to the current appeal 
period, current hammer toes and pain without marked contraction 
of plantar fascia. bilateral dropped forefoot or marked varus 
deformity.

2.  The Veteran's left shoulder disability is manifested by a 
limitation of arm motion to shoulder level and mild deformity 
without dislocation, nonunion or loose union.

3.  Beginning on October 26, 2004, the Veteran met the percentage 
requirements for the grant of TDIU and had service connected 
disabilities that prevented him from engaging in gainful 
employment for which he otherwise would have been qualified.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for bilateral hallux valgus with calluses and hammer toes have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5278 
(2010).

2.  The criteria for a disability rating of 20 percent for 
residuals of a left clavicle fracture have been met throughout 
the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, 
Diagnostic Code 5201 (2010).

3.  The criteria for TDIU have been met since October 26, 2004.  
38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  Under the VCAA, VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
decision granting TDIU as of October 26, 2004, further notice or 
assistance is not required to substantiate that claim.

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by evidence 
of a disability's impact on daily life and that VA provide notice 
with regard to potential diagnostic code criteria (element 2).  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a November 2004 letter, issued prior to the initial 
adjudication of the claims for increase, and in letter issued in 
May 2008 and January 2009, the RO or AMC notified the Veteran of 
the evidence needed to substantiate his claims for increased 
ratings.  The letters told him that he could substantiate the 
claims with evidence that the disability had worsened.  

It satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for providing 
any necessary releases and enough information about the records 
to enable VA to request them from the person or agency that had 
them.

The Veteran has substantiated his status as a Veteran.  He was 
advised of all elements of the Dingess notice, and the surviving 
elements of Vazquez-Flores notice, including the disability-
rating and effective-date elements of the claim, by the May 2008 
and January 2009 letters.

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The timing 
deficiency in this case was cured by readjudication of the claims 
in supplemental statements of the case issued after the notices 
were sent.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
Social Security Administration records.  Additionally, the 
Veteran was provided VA examinations in December 2004, October 
2008 and December 2008.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Nevertheless, 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Bilateral Hallux Valgus with Calluses and Hammer Toes

In a September 1973, rating decision, the RO granted service 
connection for hallux valgus with calluses and hammer toes of the 
right and left feet, with noncompensable evaluations, effective 
August 25, 1972 under Diagnostic Code 5280, which rates hallux 
valgus.  

The Veteran was afforded a VA examination in October 2003.  He 
complained that his toes were very stiff and that the balls of 
his feet were very tender.  He reported that he could not walk 
for more than six feet without having a soft cushion under his 
fee.  The right foot was worse than the left.  He also reported 
that he would get calluses on the bottom of his feet and that 
shaving them helped relieve the pain somewhat.  He also indicated 
that the pain in his feet was worse in cold weather than it was 
in warm weather.  

The Veteran added that he had to wear leather shoes with cushions 
or some sort of gel insert at all times, that the pain in the 
balls of the feet was worse when standing than when walking, that 
he only did occasional walking, that without his shoes he could 
only stand for approximately two minutes at the most, and that 
with shoes with soft cushions in them he could stand in one place 
for approximately one hour.  In addition, he reported that he had 
had supports made at a military hospital and had worn them for 
approximately two years before they wore out.  He never had new 
ones made.  He also reported that he could not stand to perform a 
job, that he was not working, and that he was receiving Social 
Security disability benefits.  

On physical examination, the Veteran was noted to have a 
moderately increased arch compared with the average arch height 
in a non-weight-bearing state and severe hammer toe deformities.  
The first metatarsal phalangeal joints moved between 10 degrees 
dorsiflexion and 0 degrees plantar flexion on the right, and 
between 30 degrees dorsiflexion and 0 degrees plantar flexion on 
the left, which the examiner noted was significantly much lower 
than normal.  The second and third metatarsal phalangeal joints 
were also limited on the right side, showing about 30 degrees 
dorsiflexion and 0 degrees plantar flexion, with the fourth and 
fifth metatarsal phalangeal joints showing 40 degrees 
dorsiflexion and 0 degrees plantar flexion.  On the left side, 
the lesser digits two through five showed about 60 degrees 
dorsiflexion which was normal, but only 0 degrees plantar 
flexion, which the examiner noted meant there was limitation of 
plantar flexion in those joints as well.  

The forefoot to rear foot alignment was about 5 degrees everted 
bilaterally, and normal should have been 0 degrees.  This was a 
mild increase in the eversion of the forefoot.  The long axis of 
the midtarsal joint showed less than 2 degrees range of motion, 
which was decreased from average.  The oblique axis of the 
midtarsal joint showed about 15 degrees range of motion with the 
right foot showing a transverse plane dominance, which was a 
little less than average.  Subtalar joint range of motion was 
between 23 degrees inversion and 10 degrees eversion on the left 
and between 20 degrees inversion and 5 degrees eversion on the 
right, which the examiner noted meant that the subtalar joint 
range of motion on the right side was a little bit less in both 
directions than on the left side.  Ankle joint range of motion 
was between 20 degrees dorsiflexion and 35 degrees plantar 
flexion, which the examiner noted was more than adequate.

The metatarsal phalangeal joints all produced pain in the tendon 
of the extensor digitorum and extensor halluces longus when 
trying to plantar flex the respective joints.  In addition, the 
subtalar joint on the left had a mild popping sound on the 
lateral side when approaching the end of its supination range of 
motion, which was not painful for the Veteran.  All extrinsic and 
intrinsic muscles of the foot were tested manually for signs of 
weakness; a slight peroneal weakness was detected, left side 
greater than the right side, and no other weakness could be 
detected.  The callused areas of the foot were tender to 
palpation and no other signs of tenderness could be elicited.

With regard to gait changes, when walking, the Veteran supinated 
the left foot, more on the left side than the right, and the 
hallux tended to stay elevated off the ground through the stance 
period of gait.  The digits were markedly flexed, left side 
greater than right during the stance period of gait.  In static 
stance, it was noted that the right foot was actually very 
pronated with the heel everted about 6 degrees.  The left foot, 
on the other hand, was in a supinated position in static stance 
with the heel inverted about 3 degrees.  There was also noted 
painful hyperkeratotic lesion plantar to the third metatarsal 
head on both feet, and also a painful cavus present over the 
fifth proximal interphalangeal joint of the left foot.

With regard to digital deformities, on the left foot, the digits 
two through five were all moderately hammered with the medial 
digits more hammered than the lateral digits.  The second and 
third digits on the left were ankylosed at the proximal 
interphalangeal joints at about a 45 degree flexion.  The fourth 
and fifth digits were less flexed at the proximal interphalangeal 
joint and were partially reducible though there was moderate 
tightness of the short flexor tendon underneath the toe.  On the 
right foot, the second and third proximal interphalangeal joints 
were also ankylosed in a flexed position, but only at about 30 
degrees.  The fourth and fifth digits were also hammered, but the 
toes were just about fully reducible.  The extensor halluces 
longus on both feet was very tight and was preventing the first 
metatarsal phalangeal joint from plantar flexing below the 
transverse plane.

Radiographs of the Veteran's feet with him standing showed marked 
flexion deformities of digits two to four at the proximal 
interphalangeal joints bilaterally.  The second, third and fourth 
metatarsal phalangeal joints were more dorsiflexed on the left 
than on the right side.  There was moderate adductus of the 
forefoot and decrease in the intermetatarsal spacing on both 
feet.  There was decrease in the diameter of the fifth metatarsal 
shaft on both sides, which the examiner noted was probably due to 
a long-standing lack of normal weight bearing of the metatarsal.  
No other changes in osseous density were noted and no other joint 
abnormalities were noted.

The examiner concluded that the Veteran had a cavus foot 
deformity bilaterally that could have increased the hammer toe 
deformities on both feet.  He also noted that the hammer toe 
deformities were considered to be the major reason for the severe 
pain in the metatarsals as the tendons over the top of the foot 
were so contracted that they were forcing the metatarsal heads 
downward with increased force against the ground.  He also 
indicated that the hammer toe deformities were ankylosed and not 
reducible by manual therapy.

In a February 2004 rating decision, , the RO combined the 
Veteran's left and right foot disabilities and granted an 
increased evaluation of 30 percent, rating the disabilities by 
analogy to under 38 C.F.R. § 4.71a, Diagnostic Code 5278 as 
bilateral claw foot (pes cavus).

Under Diagnostic Code 5278, a 30 percent evaluation is assigned 
for bilateral claw foot (pes cavus) manifested by all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under metatarsal heads.  A 30 percent rating is also assigned for 
unilateral pes cavus manifested by marked contraction of plantar 
fascia with dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  A 50 percent evaluation is 
assigned for a bilateral pes cavus manifested by marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus deformity.

The Veteran submitted a statement in September 2004, which the RO 
interpreted as a claim for an increased rating for his service-
connected bilateral hallux valgus with calluses and hammer toes.

In response to his current claim, the Veteran was afforded 
another VA examination in December 2004.  The Veteran complained 
that his toes were very stiff and that the bottom of his heels 
and his arch felt very tight and like they were breaking down.  
With regard to flare-ups, the Veteran reported that any type of 
walking made his foot feel worse, with the right foot being worse 
than the left, and that more than just a few steps caused him 
severe pain in his feet.  

The Veteran also indicated that he used a cane to walk any time 
he was out walking, which helped to alleviate the pressure under 
his feet.  He reported, as he did in 2003, that he wore soft 
inserts in his shoes, but that he did not wear any sort of 
custom-made support.  The Veteran reported again that he was not 
working and that he was receiving Social Security disability 
benefits.  He also reported that the pain in his feet prevented 
him from walking any further than two blocks per day and from 
standing to perform a job, and that he could stand for two 
minutes with shoes and maybe one hour without shoes.

On physical examination, there was a moderate increase in arch 
height in a nonweight bearing state compared with an average 
foot.  He also had severe hammer toe deformities in digits two 
through five on both feet.  Passive range of motion of the pedal 
joints was approximately the same as on examination in 2003.  
Ankle joint range of motion with the knee extended was measured 
at 15 degrees dorsiflexion and 35 degrees plantar flexion 
bilaterally.  

Pain was still present in the tendons of the extensor digitorum 
longus and extensor halluces longus when trying to passively or 
actively plantar flex the metatarsal phalangeal joints.  The 
popping sound in the lateral side of the left subtalar joint was 
still noted, but was not painful.  Any attempt to plantar flex 
the digits actively shoed only motion of the first 
interphalangeal joint.  Muscle testing revealed some weakness in 
the flexor halluces brevis and the flexor digitorum longus on 
both sides that was not present on examination in 2003.  

There was a mild tenderness in palpating the dorsal metatarsal 
phalangeal joints two through five bilaterally.  The central slip 
of the plantar fascia also had a mild tenderness on palpating it 
bilaterally.  Gait pattern was essentially unchanged from 
previous examination.  There was a mild hyperkeratosis plantar to 
the third metatarsal head on the right side.  The hyperkeratotic 
lesion noted on the left side previously was not present, and the 
previously noted clavus on the fifth digit had mostly cleared up.  

Digits two through five rested with the metatarsal phalangeal 
joints approximately 30 degrees flexed on the left side and two 
through four were flexed about the same on the right side.  The 
fifth digit on the right rested a little more flexed at about 40 
degrees.  The manual reduction of the proximal interphalangeal 
joint flexions at rest could be approximately 50 percent reduced, 
and only the fifth digit on the right side could be fully 
manually reduced.  In static stance, the Veteran had the relaxed 
calcaneal stance position at 5 degrees inverted on the left and 
also on the right.  The relaxed tibial stance position was at 1 
degree inverted on the left and 2 degrees inverted on the right, 
which meant that the subtalar joint was supinated in both feet in 
static stance.  No hallux valgus was noted on either foot.

X-rays showed severe dorsiflexion of the metatarsal phalangeal 
joints at two through five, approximately 60-plus degrees with 
the flexion deformities of the proximal interphalangeal joints 
noted bilaterally.  There was a mild narrowing of the first 
metatarsal phalangeal joint on the right side more so than on the 
left side.  Non-weight bearing dorsal plantar views of the first 
digit is much shorter than the proximal phalanx on the first 
digit on the right side.

The examiner noted that the Veteran's bilateral foot disability 
had very few changes compared to his previous examination 
fourteen months earlier, and that the Veteran had not taken any 
steps to try and gain any additional relief of his bilateral foot 
condition since being granted service connection.  He diagnosed a 
severe supinated foot syndrome with resultant metatarsalgia that 
the examiner noted is common with the Veteran's type of foot 
morphology.

In accordance with the Board's February 2008 remand, the Veteran 
was afforded his most recent VA examination in October 2008.  He 
complained of increased symptoms in both feet, extending from the 
arches to the toes, which he described as a burning pain with 
numbness and aching.  He also complained of stiffness, occasional 
swelling, occasional fatigue and lack of endurance.  He reported 
flare-ups every night in bed with any type of pressure against 
his feet, but indicated that the effects of flare-ups in regards 
to limitation of motion and impairment of function were very 
minimal.  He denied using a crutch, brace or cane.  He reported 
again that he only used over-the-counter inserts which were of 
minimal help.  

On physical examination, digits one through five were severely 
contracted on both feet, left worse than right.  There was pain 
with palpation, but not range of motion of the plantar fascia on 
the bottom of both feet, and pain with palpation beneath all toe 
joints of both feet.  There was limited range of motion of all 
toes.  The Veteran was able to stand normally and was noted to 
have an out-toed gait on both feet with the right more severe 
than the left.  No calluses were noticed on either foot.  There 
was unusual shoe wear pattern, but his shoes were only a month 
old.  There no skin or vascular changes were noted.  The Veteran 
was able to stand, squat, supinate, pronate and stand on his 
heels and toes without any difficulty or evidence of pain.  

The Veteran had a normal medial longitudinal arch on both feet 
with weight-bearing.  He had a rigid, non-reducible hammer toe 
deformity of the second, third, fourth and fifth toes of both 
feet and a semi-reducible hammer toe deformity of the great toes 
of both feet.  Achilles tendon alignment was straight on both 
feet, and there was no need to correct by manipulation.  Heel 
valgus was 2 degrees right and 0 degrees left; the right was 
correctible by manipulation and did not produce any pain.  No 
forefoot or midfoot alignment was noted.  There was moderate 
hallux valgus on the right and the great toe could be passively 
dorsiflexed 15 degrees.  There was a severe hallux valgus 
deformity on the left and the great toe could be passively 
dorsiflexed 8 degrees.  

X-rays showed moderate to severe hallux valgus deformities 
bilaterally; moderate narrowing and spurring of both first 
metatarsophalangeal joints, and small bunions bilaterally at the 
head of the first metatarsal.  No acute fracture was noted.  

The Veteran was also afforded a neurology consultation in 
December 2008.  The examiner noted that the Veteran's hallux 
valgus deformity of the right foot demonstrated normal range of 
motion, but pain and functional loss associated with the toe.  No 
fatigue was noted during examination.  The hallux valgus 
deformity of the left foot demonstrated weakness with range of 
motion of the left great toe, but pain and functional loss 
associated with the great toe, and no evidence of fatigue.  

He also noted that the Veteran had non-reducible hammer toes of 
the first, second, third, fourth and fifth toes bilaterally with 
limited range of motion, with both sides showing evidence of 
weakness, fatigue, pain and functional loss.  There was no 
contraction of fascia on either foot noted.  No drop foot was 
noted on either lower extremity and no calluses were noted on 
either foot.  There was also no varus deformity noted on either 
lower extremity.

The examiner noted that the Veteran had multiple painful foot 
deformities, but his weakness, limitation of motion, decreased 
function and pain were most likely due to a neurological origin, 
i.e., tarsal tunnel syndrome, bilaterally.  He also noted that 
based on the Veteran's history, the condition was most likely 
progressive and would worsen in the future.  Finally, he noted 
that the Veteran's foot conditions would have a significant 
impact on his ability to perform any physically demanding job, 
but that he should be able to function in a sit-down job.

Analysis

Although the RO has rated the disability by analogy to claw foot 
or pes cavus under Diagnostic Code 5278, it appears that the 
Veteran actually has that disability.  Analogous ratings are 
provided where the Veteran has a condition that is not listed in 
the rating schedule.  38 C.F.R. § 4.20 (2010).  An analogous 
rating is therefore not required in this case.

The evidence of record shows that the Veteran has hammer toes of 
all, which is one of the criteria for an increased 50 percent 
rating under Diagnostic Code 5278; but none of the other listed 
symptoms have been demonstrated during the appeal period.   toes 
of both feet, as well as the great toes of both feet.  However, 
there is no evidence on examination in 2003, 2004 or 2008 of 
marked contraction of plantar fascia with dropped forefoot or 
marked varus deformity of the feet.  

Although he was noted to have callused areas of the feet on the 
2003 examination prior to the current appeal period; on 
examination in conjunction with the current claim in December 
2004, October 2008 or December 2008.  No calluses were noted on 
either foot during physical examination.  He does not have 
dropped forefoot, inasmuch as he had no malalignment of the 
forefoot on the December 2008 examination and was specifically 
found not to have drop foot.  No such malalignment was found on 
prior examinations during the appeal period.  

The plantar fascia runs across the bottom of the foot-connecting 
the heel bone to the toes.  Mayo Clinic, Plantar Fasciitis (Mar. 
2009); www.mayoclinic.com/health/plantar-fasciitis/DS00508.  The 
Veteran does not have marked contraction of the plantar fascia.  
Examinations have shown normal arches with no midfoot deformity 
and no other evidence of contraction of the plantar fascia.  The 
weight of the evidence is thus to the effect that he does not 
have most of the symptoms listed in the criteria for the next 
higher rating.  His disability more closely approximates the 
criteria for the current 30 percent rating.  38 C.F.R. §§ 4.7, 
4.21 (2010).  An increased schedular rating is denied.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The evidence of record shows that the Veteran's bilateral foot 
disability is manifested by claw foot, hallux valgus and 
associated pain and tenderness.  These manifestations are 
contemplated by the schedular rating criteria.  Hence, referral 
for consideration of an extraschedular rating is not warranted.  

Residuals of Fracture of the Left Clavicle

The Veteran's right shoulder disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, for limitation of motion of the 
arm.  A 20 percent rating is assigned for limitation of motion at 
shoulder level on the major or minor side.  A 30 percent rating 
is assigned for limitation of motion to midway between side and 
shoulder level on the major side; and a 20 percent rating is 
assigned for limitation of motion to midway between side and 
shoulder level on the minor side.  A 40 percent rating is 
assigned for limitation of motion of the arm to 25 degrees from 
side on the major side; and a 30 percent rating is assigned for 
limitation of motion of the arm to 25 degrees from side on the 
minor side. 

The Veteran reported on VA examination in December 2004 and 
November 2008 that he was right-handed; thus, his right shoulder 
is considered the major side.

Normal range of motion in the shoulder is from 0 to 180 degrees 
of forward elevation (flexion) and 0 to 180 degrees of shoulder 
abduction.  See 38 C.F.R. § 4.71a, Plate I.

In a September 1973 rating decision, the RO granted service 
connection for residuals of a fracture of the left clavicle, with 
a 10 percent evaluation, effective August 25, 1972.  

The Veteran was afforded a VA general examination in September 
2003 during which he was examined for his left clavicle fracture.  
He complained of moderate pain over the left clavicle and 
stiffness.  He denied swelling, heat or redness, and there was no 
shoulder pain or decreased range of motion.  He reported that 
damp, humid weather aggravated his condition, and that his pain 
was relieved by rest and pain medication, which consisted of 
Tylenol, as needed.  The examiner noted that there was no 
evidence of active infection, no constitutional symptoms and no 
brace.  The examiner also noted that daily activities were 
limited due to his disability.  

On physical examination, there was no deformity or angulation, no 
evidence of malunion or nonunion, no drainage or edema and no 
painful motion.  There was tenderness over the left clavicle.  
Left shoulder range of motion was full and normal, however, the 
examiner noted that when the Veteran tried to move the arm 
outwards, from an abduction position, he could hear a click in 
the left clavicle.  X-ray of the left clavicle revealed an old 
healed fracture of the proximal and midportion of the clavicle, 
which was healed with mild deformity.

The diagnosis was status post fracture, left clavicle, with 
residual functional disability.

In response to his current claim, the Veteran was afforded 
another VA examination in December 2004.  He complained of pain 
over the left clavicle.  On physical examination, left shoulder 
range of motion was "full and normal," but the examiner noted 
that when he tried to move his arm outwards from an abducted 
position, there was a click in the left clavicle.  X-rays 
revealed an old healed fracture of the proximal and midportion of 
the clavicle, which was healed with mild deformity.  The 
diagnosis was status post fracture, left clavicle, with residual 
functional disability.  

In response to the Board's February 2008 remand, the Veteran was 
afforded his most recent VA examination in November 2008.  He 
complained of progressively worse pain over the left clavicle and 
anterior shoulder since he sustained an in-service fracture of 
the mid left clavicle in 1968, which was moderate and stabbing in 
nature.  There was no swelling or pain over the shoulder itself 
and he was not taking any pain medication.  He reported that the 
pain was worse during rainy, cold weather and that during flare-
ups; he had more stiffness over the left shoulder.  The examiner 
noted that the Veteran did not use a cane for ambulation.  He 
also noted that the Veteran had been receiving Social Security 
disability benefits since 2003 for PTSD, and that prior to that 
he worked as a driver for a bakery company and the clavicular 
condition did not have any effect on his job when he was working.  
With respect to the effect of the disability on his activities of 
daily living, the Veteran reported difficulty lifting more than 
15-20 pounds.

Active range of motion of the left shoulder included forward 
flexion from 0 to 130 degrees with pain a 130 degrees; abduction 
from 0 to 102 degrees, with pain at 102 degrees; external 
rotation of 0 to 70 degrees, with pain at 70 degrees; and 
internal rotation of 0 to 60 degrees, with pain at 60 degrees.  

After repetitive motion three times, there was forward flexion 
from 0 to 112 degrees with pain at 112 degrees; abduction from 0 
to 85 degrees, with pain at 85 degrees; external rotation of 0 to 
68 degrees, with pain at 68 degrees; and internal rotation of 0 
to 60 degrees, with pain at 60 degrees.  The examiner noted that 
the decreased range of motion of forward flexion and abduction 
was mainly secondary to pain and fatigue.  

X-rays of the shoulder revealed an old fracture deformity of the 
left mid clavicle in malunion and severe degenerative changes of 
the left acromioclavicular joint, which the examiner noted was 
slightly advanced since the Veteran's prior examination.  The 
examiner also noted that there was no malunion or non union of 
the clavicle and no impairment of the humerus or ankylosis 
resulting from the Veteran's clavicle fracture.

The examiner diagnosed degenerative arthritis of the left 
acromioclavicular joint, and opined that his left shoulder 
disability precluded him from lifting more than 10-15 pounds and 
effectively made him incapable of doing anything more than being 
employed or maintained in a sedentary capacity.

Analysis

The Veteran had limitation of abduction to 85 degrees on 
repetitive motion during the most recent examination.  This 
equates to limitation of motion at shoulder level.  See Mariano 
v. Principi, 17 Vet. App. 305 (2003); 38 C.F.R. §§ 4.71, Plate I, 
4.40, 4.45.  Based on the evidence of limitation of motion at the 
shoulder level, a 20 percent evaluation is warranted for the 
Veteran's left should disability.  While the December 2004 
examiner reported "full and normal" motion, there is no 
indication that the examiner considered any functional 
limitations as required by DeLuca.  Therefore, with resolution of 
reasonable doubt in the Veteran's favor, the 20 percent 
evaluation is warranted for the entire appeal period, which the 
RO and AMC have recognized as arising on October 26, 2004.  

As the evidence does not show limitation of left arm motion to 
midway between the side and shoulder level or to 25 degrees from 
the side, a rating in excess of 20 percent is not warranted under 
Diagnostic Code 5201.

The Veteran has not reported dislocation during the current 
appeal period and this symptom has not been shown in the clinical 
or examination record.  Diagnostic studies have shown that the 
shoulder joint is united, and there is only a mild deformity.  He 
retains significant shoulder motion which means that there is no 
ankylosis.  The evidence is, therefore, against the grant of an 
increased rating on the basis of dislocation, nonunion or 
malunion under Diagnostic Codes 5200-5203 (2010).


Extra-schedular consideration

The Board has also considered whether this case should be sent to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The evidence of record shows that the Veteran's left clavicle 
fracture is manifested by limitation of motion, pain and a mild 
deformity.  These manifestations are contemplated by the rating 
schedule.  Hence, referral for consideration of an extraschedular 
rating is not warranted.  

TDIU Prior to October 27, 2008

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

While the Veteran filed his formal claim for TDIU on October 26, 
2004, the AMC granted an effective date of October 27, 2008 for 
the grant of that benefit.  That is the date that he met the 
percentage requirements for a TDIU, as that is the effective date 
assigned in the June 2009 rating decision granting an increased 
rating of 50 percent for the Veteran's service-connected PTSD, 
thus raising the combined rating for the Veteran's multiple 
service-connected disabilities to 70 percent.  

However, the Board's  grant of a 20 percent evaluation for 
residuals of a left clavicle fracture, effective October 26, 
2004, means that the Veteran met the schedular criteria for a 
TDIU under the provisions of 38 C.F.R. § 4.16(a) as of October 
26, 2004.

The record shows that the Veteran was found to be disabled from 
employment by the Social Security Administration prior to the 
date of the TDIU claim.  The disability finding was based on the 
service connected PTSD.  The Veteran has had employment 
experience as a bread truck driver and completed high school.  
Records from the Social Security Administration show that PTSD 
caused significant difficulties for the Veteran in driving and 
that he ultimately had to stop his employment.  

The evidence is to the effect that service connected 
disabilities, mainly PTSD, rendered the Veteran unemployable 
during the entire period since the effective date of the grant of 
service connection for PTSD, and receipt of the claim for TDIU.  
The appeal is, to this extent, granted.












							(CONTINUED ON NEXT PAGE)
ORDER

An increased rating for bilateral hallux valgus with calluses and 
hammer toes is denied.

An increased rating of 20 percent for residuals of a left 
clavicle fracture is granted from October 26, 2004.

Entitlement to TDIU is granted, effective October 26, 2004.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


